Citation Nr: 0527214	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-15 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1959 to November 
1978.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, in March 2003, which denied the claim.

The veteran provided testimony at a videoconference hearing 
conducted by the undersigned Veterans Law Judge in June 2005.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The conditions of the veteran's service did not involve 
duty or visitation in the Republic of Vietnam; thus, it is 
not presumed that the veteran was exposed to herbicides 
during service.

3.  The veteran is not shown to have developed prostate 
cancer in service or for many years thereafter.

4.  The currently demonstrated prostate cancer is not shown 
to be due to exposure to herbicides or other event or 
incident of the veteran's period of service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b)(2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in February 2003.  This 
letter addressed the requirements to establish service 
connection, informed the veteran of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any additional evidence that was relevant to the 
case.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holdings in Quartuccio, 
supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision and March 2004 Statement of the Case 
(SOC).  These documents served notice to the veteran of the 
law and governing regulations regarding this case, as well as 
the reasons for the determinations made with respect to his 
claim.  In pertinent part, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Thus, the duty to notify has been satisfied.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The record includes the veteran's service medical 
records, private medical records, and records of treatment 
with the VA.  When filling out his substantive appeal (VA 
Form 9), the veteran raised his right to a hearing before the 
Board, and specifically requested a video hearing.  A 
videoconference hearing was held in June 2005.  Thus, the 
Board concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

Service medical records are negative for a prostate 
condition.  Additionally, according to his military 
occupational specialty, the veteran was an electrician.

Post service records reflect that the veteran had worked as 
an ambulance paramedic.  The first private outpatient 
reference to a prostate condition is a record from March 
1990, which indicates the veteran's prostate was possibly 
enlarged.  Records from June 1998 and March 2000 show that 
the veteran's prostate was "smooth" at that time.  Notes 
from July 2002, however, indicate possible prostatitis.  The 
first diagnosis of a prostate condition is a January 2003 
biopsy, which diagnosed prostatic adenocarcinoma.

In a March 2003 statement, the veteran stated that he was 
stationed on board the USS Charr, with service in the Tonkin 
Gulf, off the coast of Vietnam in 1965.

Documents of record, taken from the USS Charr's website, 
confirm the presence of the veteran's ship in the Gulf of 
Tonkin during 1965.  

In his April 2004 VA Form 9, the veteran states that he was 
exposed to herbicides while offshore in Vietnam.  He 
specifically refers to exposure through the air and drinking 
water.  A VA Form 646, submitted by the veteran's 
representative in April 2004, reiterates the contention that 
the veteran was exposed to herbicides through air ventilated 
into his submarine while off the coast of Vietnam.

During a videoconference hearing in June 2005, the veteran's 
representative argued that territorial waters should be 
considered part of the Republic of Vietnam, thereby falling 
under the governing statute for presumptive exposure.  The 
representative argued about "inconsistency" on the VA's 
part with respect to facts of another veteran's case.

The veteran provided testimony regarding operations and duty 
locations.  He stated that his submarine operated near Tiger 
Island, which was close to shore.  He also testified that his 
boat would send a snorkel up for air, drawing in both smoke 
from bombings and "pesticides" that were sprayed over land.  
The proximity of the boat to the land, stated the veteran, 
enabled men on board to witness bombings onshore.  The 
veteran also gave testimony that air taken by the boat near 
shore would sustain the breathing of the submarine crew for 
many hours underwater.  He then stated that his boat was 
stationed about a mile offshore and surfaced on occasion.

The veteran also testified that the drinking water supply for 
his boat was derived from distilled seawater.  However, he 
did not eat food from the local area.  Despite the fact that 
he was a designated swimmer, the veteran did not go into the 
water.  In addition, the veteran stated that he did not step 
foot on land in Vietnam.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and cancer becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§  
3.307, 3.309 (2004).  

Additionally, a veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, is 
presumed to have been exposed to an herbicide agent during 
that service.  When such a veteran develops prostate cancer 
to a degree of 10 percent or more, the disorder shall be 
presumed to have been incurred during service.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2004).  

The determination as to whether the requirements for service 
connection are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The veteran is seeking service connection for his prostate 
cancer.  He contends that he served aboard a submarine in the 
waters off the coast of the Republic of Vietnam, which was 
involved in operations near the coast.  He believes that air 
and water carried herbicide contaminants to his submarine, 
and that his exposure to those contaminants through breathing 
and drinking led to the development of his prostate 
condition.

The benefits administered by VA are prescribed by statute and 
regulation, as in this case set forth above.  The Board is 
not an equitable body that is free to disregard the statutes 
or regulations promulgated that define the scope of benefits 
provided.  As noted above, where a veteran served in Vietnam 
during the Vietnam era, he shall be presumed to have been 
exposed during such service to the herbicide Agent Orange.  
In this regard, the Secretary of VA has concluded that the 
phrase "service in the Republic of Vietnam" includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2004) 
(emphasis added).

In this case, then, in order to presume that exposure to 
herbicides did occur, the evidence must show that the 
conditions of the veteran's service involved duty or 
visitation in the Republic of Vietnam. See 38 C.F.R. § 
3.307(a)(6)(iii).  During 
his June 2005 hearing, the veteran acknowledged that he never 
set foot in the Republic of Vietnam.  On this point the law 
is clear; he did not serve in Vietnam, nor did his duty in 
the waters offshore require visitation to Vietnam.  Thus, 
notwithstanding the sincerity of the veteran's contentions, 
it cannot be presumed he was exposed to herbicide agents 
during his service, and entitlement to service connection for 
prostate cancer is not warranted pursuant to 38 C.F.R. § 
3.309(e) (2004).  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a)(6) (2004).

Although the veteran does not fall within the above 
presumptive provisions, he is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  

In this case, there is no competent evidence establishing 
that the veteran was, in fact, exposed to herbicides.  
Although the veteran has provided testimony reflecting his 
perception of smoke in his submarine's air system, he has not 
proffered any evidence suggesting that he has the specialized 
knowledge to render an opinion as to the presence or absence 
of herbicides in the air or water.  Nor has he produced any 
competent evidence that the air or water on his submarine 
contained herbicide.  

Additionally, there is no medical opinion linking his 
prostate cancer with Agent Orange exposure.  While the Board 
does recognize the veteran has served on an ambulance crew, 
there is no evidence of record which shows the veteran 
possesses the requisite knowledge, skill, experience, 
training, or education to render a medical opinion with 
respect to the etiology of his prostate cancer.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

The Board has considered the veteran's contention that 
because VA granted a similar claim for a different veteran, 
his claim should be granted as well.  The case referenced 
during the Board hearing, Johnson v. Principi, No. 01-135 
(Vet. App. Dec. 5, 2003), was terminated by the parties, 
without a decision by the Court.  Thus, no binding legal 
precedent from the Court was rendered in that case.  
Moreover, the Board is not bound by determinations made by VA 
in other cases.  Each case is fact specific, and the Board 
cannot speculate as to the specific facts or basis for the 
grant of service connection in other cases.  Based on the 
specific facts of record in the instant case, and the 
regulation defining "service in the Republic of Vietnam" by 
which the Board is bound, the Board cannot conclude that the 
veteran was, in fact, exposed to herbicides during service.  

As a final matter, the veteran's service medical records are 
negative for any findings related to a prostate condition, 
and the post-service medical records associated with the 
claims folder show no evidence of treatment for a prostate 
condition prior to January 2003, which is approximately 25 
years after his discharge from service.  Thus, service 
connection on a direct or presumptive basis as a chronic 
condition is not warranted.

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran's prostate cancer was 
incurred in or aggravated by his military service, to include 
exposure to herbicides during service.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for prostate cancer, to include as a 
result of exposure to herbicide agents, is denied.



	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


